Title: From Benjamin Franklin to Schweighauser, 6 May 1781
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir,
Passy, May 6. 1781
I received your respected Letter of the 28th. past and shall duly honour the Bills you mention to have drawn for the 4444 Dollars.—
I delivered your inclosed to M. Laurens, who will write to you. What Goods he intends to go in the Active are at Nantes, viz, some Chests of Arms & some Medecines, which he thinks will not be a Quantity to make the relanding of the old Arms necessary, otherwise we both agree with you in Opinion that it should be done. I have in my last requested you to furnish the four Captains, with about 5. Guineas each.
I have the honour to be, Sir, &c.
M. Schweighauser.
